       Case 5:19-cv-02737-LHK Document 28 Filed 08/07/20 Page 1 of 3




 1    CENTER FOR DISABILITY ACCESS
      Amanda Seabock, Esq., SBN 289900
 2    Chris Carson, Esq., SBN 280048
 3
      Dennis Price, Esq., SBN 279082
      8033 Linda Vista Road, Suite 200
 4    San Diego, CA 92111
      (858) 375-7385
 5    (888) 422-5191 fax
      amandas@potterhandy.com
 6    Attorneys for Plaintiff
 7    JESSE W. JACK (SBN: 034669)
      jesse@jessejacklaw.com
 8    LAW OFFICES OF JESSE W. JACK
      2269 Dry Creek Road
 9    San Jose, California 95124-1216
10    Telephone: (408) 279-5040
      Facsimile: (408) 279-5044
11    Attorneys for Defendants
      29-41 South Jackson, L.P., 29-41 South Jackson, LLC and Elena Galindo
12    Alvarez
13                       UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA

15    SCOTT JOHNSON,                         Case: 5:19-CV-02737-LHK
16            Plaintiff,
                                             JOINT STIPULATION FOR
17      v.                                   DISMISSAL PURSUANT TO
18    29-41 SOUTH JACKSON, L.P., a           F.R.CIV.P. 41 (a)(1)(A)(ii)
      California Limited Partnership;
19    29-41 SOUTH JACKSON, LLC, a
      California Limited Liability
20    Company;
      ELENA GALINDO ALVAREZ; and
21    Does 1-10,
22            Defendants.
23
24
25
26
27
28

                                         1

     Joint Stipulation for Dismissal            Case: 5:19-CV-02737-LHK
       Case 5:19-cv-02737-LHK Document 28 Filed 08/07/20 Page 2 of 3




 1                                     STIPULATION
 2
 3          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 4   between the parties hereto that this action may be dismissed with prejudice
 5   as to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 6   This stipulation is made as the matter has been resolved to the satisfaction of
 7   all parties.
 8
 9   Dated: August 07, 2020             CENTER FOR DISABILITY ACCESS
10
                                        By: /s/ Amanda Seabock
11                                              Amanda Seabock
                                                Attorneys for Plaintiff
12
13   Dated: August 07, 2020             LAW OFFICES OF JESSE W. JACK
14                                      By: /s/ Jesse W. Jack
                                                Jesse W. Jack
15                                              Attorneys for Defendants
16                                              29-41 South Jackson, L.P., 29-41
                                                South Jackson, LLC and Elena
17                                              Galindo Alvarez
18
19
20
21
22
23
24
25
26
27
28

                                              2

     Joint Stipulation for Dismissal                 Case: 5:19-CV-02737-LHK
       Case 5:19-cv-02737-LHK Document 28 Filed 08/07/20 Page 3 of 3




 1                        SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Jesse W.,
 4   counsel for 29-41 South Jackson, L.P., 29-41 South Jackson, LLC and Elena
 5   Galindo Alvarez, and that I have obtained Mr. Jack’s authorization to affix his
 6   electronic signature to this document.
 7
 8   Dated: August 07, 2020            CENTER FOR DISABILITY ACCESS
 9
                                       By: /s/ Amanda Seabock
10                                           Amanda Seabock
11
                                             Attorneys for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              3

     Joint Stipulation for Dismissal                Case: 5:19-CV-02737-LHK
